826 F.2d 1065
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SUPERINTENDENT OF INSURANCE OF the STATE OF NEW YORK asLiquidator of Union Indemnity Insurance Company of New York,v.BAKER & HOSTETLER, Defendant-Appellant,Union Indemnity Insurance Company of New York; and John H.Spencer, Inc., Counterclaim-Defendants.
No. 86-3905
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1987.

Before KEITH and NORRIS, Circuit Judges, and GIBBONS,* District Court Judge.
PER CURIAM:


1
Defendant-Appellant Baker and Hostetler appeals the district court's order dismissing its counterclaim against plaintiff-appellee Superintendent of Insurance of the State of New York.  Upon examination of the briefs and record in this case and upon consideration of oral argument by the parties, we AFFIRM the district court based upon Judge Aldrich's Memorandum and Order dated August 13, 1986.  In light of our disposition of this case on appeal, we hold that defendant-appellant's motion to stay the district court's Order of July 16, 1987 is moot.



*
 Honorable Julia S. Gibbons, United States District Court for the Western District of Tennessee, sitting by designation